                                                                    Electronically Filed - Greene - August 21, 2020 - 03:36 PM
                                                     2031-CC01005




Case 6:20-cv-03310-SRB Document 1-1 Filed 10/02/20 EXHIBIT
                                                   Page 1 of 18A
                                                                  Electronically Filed - Greene - August 21, 2020 - 03:36 PM




Case 6:20-cv-03310-SRB Document 1-1 Filed 10/02/20 Page 2 of 18
                                                                  Electronically Filed - Greene - August 21, 2020 - 03:36 PM




Case 6:20-cv-03310-SRB Document 1-1 Filed 10/02/20 Page 3 of 18
                                                                  Electronically Filed - Greene - August 21, 2020 - 03:36 PM




Case 6:20-cv-03310-SRB Document 1-1 Filed 10/02/20 Page 4 of 18
                                                                  Electronically Filed - Greene - August 21, 2020 - 03:36 PM




Case 6:20-cv-03310-SRB Document 1-1 Filed 10/02/20 Page 5 of 18
                                                                  Electronically Filed - Greene - August 21, 2020 - 03:36 PM




Case 6:20-cv-03310-SRB Document 1-1 Filed 10/02/20 Page 6 of 18
                                                                  Electronically Filed - Greene - August 21, 2020 - 03:36 PM




Case 6:20-cv-03310-SRB Document 1-1 Filed 10/02/20 Page 7 of 18
                                                                  Electronically Filed - Greene - August 21, 2020 - 03:36 PM




Case 6:20-cv-03310-SRB Document 1-1 Filed 10/02/20 Page 8 of 18
                                                                  Electronically Filed - Greene - August 21, 2020 - 03:36 PM




Case 6:20-cv-03310-SRB Document 1-1 Filed 10/02/20 Page 9 of 18
                                                                   Electronically Filed - Greene - August 21, 2020 - 03:36 PM




Case 6:20-cv-03310-SRB Document 1-1 Filed 10/02/20 Page 10 of 18
                                                                   Electronically Filed - Greene - August 21, 2020 - 03:36 PM




Case 6:20-cv-03310-SRB Document 1-1 Filed 10/02/20 Page 11 of 18
                                                                   Electronically Filed - Greene - August 21, 2020 - 03:36 PM




Case 6:20-cv-03310-SRB Document 1-1 Filed 10/02/20 Page 12 of 18
                                                                     Electronically Filed - Greene - August 21, 2020 - 03:36 PM
                                                      2031-CC01005




Case 6:20-cv-03310-SRB Document 1-1 Filed 10/02/20 Page 13 of 18
                                                                   Electronically Filed - Greene - August 21, 2020 - 03:36 PM




Case 6:20-cv-03310-SRB Document 1-1 Filed 10/02/20 Page 14 of 18
                                                                   Electronically Filed - Greene - August 21, 2020 - 03:36 PM




Case 6:20-cv-03310-SRB Document 1-1 Filed 10/02/20 Page 15 of 18
                                                                   Electronically Filed - Greene - August 21, 2020 - 03:36 PM




Case 6:20-cv-03310-SRB Document 1-1 Filed 10/02/20 Page 16 of 18
                                                                   Electronically Filed - Greene - August 21, 2020 - 03:36 PM




Case 6:20-cv-03310-SRB Document 1-1 Filed 10/02/20 Page 17 of 18
                                                                   Electronically Filed - Greene - August 21, 2020 - 03:36 PM




Case 6:20-cv-03310-SRB Document 1-1 Filed 10/02/20 Page 18 of 18
